Title: Thomas Jefferson to Thomas Cooper, 10 October 1817
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Monticello 
				  Oct. 10. 17.
                    
                    Our letters have been very unfortunate in the length of their passage. mine of Sep. 1. appears to have been 17. days getting to you. your’s of the 17th & 19th were 20. days coming to me; the ordinary time of the mail from Philadelphia being 5. or 6. days only. your’s of the 30th came to hand the 9th inst. the two former (17th & 19th) happened to arrive the evening of the day on which we had closed a session of visitors. but mr Madison was still here, and a messenger to Colo Monroe on the one side, & to Charlottesville on the other, procured another meeting here, one only of our colleagues excepted, who had gone home. there being in every member a sincere desire to obtain your assistance for our college, we came to the following resolutions.   ‘Certain letters from Doctr Thomas Cooper to Thos Jefferson, dated Sep. 17. & 19. recieved since the meeting of yesterday, being communicated to the board of visitors, and taken into consideration with his former letter of Sep. 16. they are of opinion that it will be for the interest of the college to modify the terms of agreement which might be generally proper, so as to accomodate them to the particular circumstances of Doctr Cooper, & to reconcile his interests to an acceptance of the professorship before proposed to him: they therefore Resolve. 1. that the expences of transporting his library & collection of minerals to the College shall be reimbursed to him.
                    2. that however disposed they would be to purchase for the College his collection of mineral subjects, his philosophical and chemical apparatus, the extent of their funds is as yet too little ascertained to authorize present engagements for them: but that an interest of 6. per cent per annum, on a fair valuation should be paid for the use of them in his own hands, until it can be seen that the other more indispensable calls on the funds of the College will leave them competent to the purchase.
                    
                    3. that the expense in articles consumed necessarily in a course of chemical lectures shall be defrayed by the College.
                    4. that the branches of science proposed for Doctr Cooper, be varied and accomodated in his case, as it is expected they must be in others, to the particular qualifications of the professor.’
                    In the distribution of the sciences among our professors, while our present means shall oblige us to accumulate so many in a few hands, we know that we must make that distribution according to what may happen to have been the literary pursuits of the persons we may be able to engage. hence we detach law from the Ideological department and propose it to you, because you are eminently qualified for it, and because too we think it will be a profitable school.   As we have no definite prospect of the professorships of Medecine Etc we wish only at present for such a general course of Anatomy as every man of science would wish to have gone through, and as you will be very able to give. however, as to the grouping of particular sciences for your professorship, your own will, as well as our wishes will be consulted and accomodated.   You say, in yours of the 16th that your loss on the sale of your chemical apparatus would not be less than 500.D. we hope you do not mean to sell, but to bring it with you; or, if a sale be necessary for you, that you will give us a preemption. it is a doubt only of the competence of our funds which decided the form of the resolution on that subject before stated. but the subscriptions which are in progress may, and probably will produce that competence, and with it certainly the desire in us to secure it for the college. as to  apartments for your chemical, mineralogical and other operative purposes, as well as for the accomodation of your family, the plan of our buildings is such as to meet any appropriation which may be desired. I inclose a miniature sketch of these, where you will observe that the pavilions for the professors can be conveniently enlarged from 2. to 3. or 4. rooms for the accomodation of the professor, besides his lecturing room; and the cells (11. by 14.f.) prepared for dormitories for the students can, as many of them as may be otherwise wanting, be applied to any other necessary purpose.   one pavilion will be ready by the 1st of April, and it’s 20. dormitories (each intended for two persons only) soon after. a 2d with it’s 20. dormitories may be ready by August, and a 3d before winter. the 1st is proposed for the Classical professor as most immediately called for; & the 2d would be destined for yourself. we hope it will be in time, as you say, in your’s of the 19th ‘that you have your plan before you there until the middle of summer.’   for the 3d professorship (Mathematical Etc.) we are not yet entirely certain of the sufficiency of our funds to make a deposit of capital which may, from it’s interest, ensure in perpetuum his salary. in the mean time it’s building will be employed as a boarding house, in which a French family will be placed, under a law that not a word shall ever be spoken in it but French. our 4th professorship (Ethical Etc) is still less ensured. but our hopes are strong that our legislature will, this winter, establish their threefold system 1. of primary schools for all classes where reading, writing & numeral arithmetic will be taught. 2. Collegiate institutions for languages antient & modern: & 3. an University for all useful sciences: in which case there is little doubt they will adopt ours for their University, and from the ample funds they have long been accumulating, make it what it should be, and inferior to none, I hope, in the Union. they have on hand about 400. thousand Dollars, with a well founded claim of the state on the US. for 300,000. more, and a growing fund besides, all appropriated by law to a system of education.
                    On the subject of our Classical professor, I leave the selection of one to yourself entirely, and hope you will do us the favor of performing this good office for us, either by advertising, or enquiry as you think best. he may consider my former letter obligatory as to terms, & your agreement as entitling him to them. we have no opportunity here of making any selection. we wish him to be a perfect Oxonian in Greek & Latin. French would be a very valuable addition, but we will not make it a sine quâ non. if the legislature adopts us, we shall immediately establish a professorship of modern languages, comprehending French, Spanish, Italian & German: but until we know whether they will or not, we must proceed cautiously, and à tatons. their adoption would enable us to extend our views at once to 8. or 10. professors, or more if necessary; and for most of them I believe we must look to the College of Edinburgh. I suppose we could get as good from Geneva and the continent; but lectures in a foreign language, or in bad English, would be too little profitable to the students.
                    These explanations will, I hope, enable you to make up your mind, and that you will let us know, as soon as you can, if we may count on your acceptance: and, when you go on to Richmond in the spring, come by here and see the country. it is a fine one as to soil, climate & position, and sufficiently populous for comfortable society: and altho’ it cannot offer you either the literary or polished society of Philadelphia, it furnishes a very reasonable and friendly one, of men with whom you will be at home at once. I salute you always with great friendship & respect.
                    
                        Th: Jefferson
                    
                 